        Case 2:19-cv-02491-JAR-JPO Document 134 Filed 04/29/20 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS


In re: CCA Recordings 2255 Litigation,

                             Petitioners,

v.                                                  Case No. 19-cv-2491-JAR

United States of America,

                             Respondent.


                                             ORDER

         The government has filed a motion (ECF No. 128) asking the court to allow it to

take temporary custody of the hard drives of 13 laptop computers and 6 desktop computers

that are stored in containers sealed by the special master in United States v. Black. The

government states it will send the hard drives, along with the original chassis for each of

the laptop computers, to the Department of Justice’s Computer Crimes and Intellectual

Property Section (CCIPS) Cybercrime Laboratory in Washington, D.C., where the hard

drives will be copied and inspected. In addition, the government commits to working with

the CCIPS Lab to run searches for documents responsive to the petitioners’ approved

discovery requests. Petitioners do not oppose the motion, and indeed, ask the court to grant




                                                1
O:\19-2491-JAR, In Re CCA\-128-r.docx
        Case 2:19-cv-02491-JAR-JPO Document 134 Filed 04/29/20 Page 2 of 2




the motion so the government may timely produce responsive discovery stored on the hard

drives.1

         IT IS THEREFORE ORDERED that the motion is granted. The government is

ordered to contact the chambers of U.S. District Judge Julie A. Robinson by May 1, 2020,

to arrange a time for the opening of the sealed containers in the presence of her staff. The

government shall prepare an inventory of the 19 hard drives to immediately file with the

court. When the CCIPS Lab has completed its forensic analysis, the government shall

again make arrangements with Judge Robinson’s staff to return the 19 hard drives and the

13 laptop chassis to the sealed container. The government shall take photographs of the

hard drives (and packaging) before submission to the CCIPS Lab and upon their return to

the District of Kansas.

         IT IS SO ORDERED.

         Dated April 29, 2020, at Kansas City, Kansas.

                                             s/ James P. O=Hara
                                           James P. O=Hara
                                           U.S. Magistrate Judge




         1
          Although the court declines petitioners’ request to issue an opinion at this time on
whether a hypothetical delay in the inspection of the hard drives will constitute good cause
to modify scheduling-order deadlines, the government should be on notice that the court
will strictly enforce the good-cause standard should an actual delay materialize. In such
event, the government should be prepared to address why it did not request an examination
of the hard drives earlier in this case or during the Black litigation.
                                              2
O:\19-2491-JAR, In Re CCA\-128-r.docx
